UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEVON MIGUEL RIVERA,

                                  Plaintiff,
                                                                    20-CV-00523 (LJL)
                      -against-
                                                                 ORDER OF SERVICE
 REGAL ENTERTAINMENT GROUP,

                                  Defendant.

LEWIS J. LIMAN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, 42 U.S.C. § 1981, the New York State Human Rights

Law, N.Y. Exec. Law §§ 290 to 297, and the New York City Human Rights Law, N.Y.C. Admin.

Code §§ 8-101 to 131, alleging that his former employer discriminated and retaliated against him

based on his color and race. By order dated January 28, 2020, the Court granted Plaintiff’s

request to proceed in forma pauperis (IFP).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Regal Entertainment Group through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue a summons, complete the USM-285 form

with the address for Regal Entertainment Group, and deliver to the U.S. Marshals Service all

documents necessary to effect service.

SO ORDERED.

 Dated:    February 12, 2020
           New York, New York

                                                               LEWIS J. LIMAN
                                                           United States District Judge



                                                  2
          DEFENDANT AND SERVICE ADDRESS

Regal Entertainment Group
850 Broadway
New York, NY 10466
